JUSTICE FITZGERALD, writing in support: Contrary to the position espoused by dissenting Justice Thomas, today’s order, recognizing the International Brotherhood of Electrical Workers (IBEW) as the bargaining representative for court reporters in the first judicial district (Cook County) does not “set a clear and dangerous precedent” and does not “strike a blow” to this court’s independence. This court’s commitment to the preservation of separation of powers and the independence of the judiciary, even in the face of political pressure, is alive and well and was recently reaffirmed by this court in Jorgensen v. Blagojevich, 211 Ill. 2d 286 (2004). There, in an unanimous opinion, this court demonstrated its resolve that “the three branches of government must be kept free from the control or coercive influence of the other branches.” Jorgensen, 211 Ill. 2d at 299. In light of Jorgensen, I find it disheartening that Justice Thomas would conclude that, in the instant matter, I and my fellow justices in the majority “capitulated” under legislative and political pressure. Today’s order reflects the reasoned judgment of a majority of this court that, even if we have the power to deny court reporters the ability to proceed with efforts to bargain collectively, it is a power that we should not exercise in this instance. Justice Thomas’ dissent focuses on recent legislation amending the Court Reporters Act (Act) (705 ILCS 70/1 et seq. (West 2002)), such amendments purportedly constituting an overt attempt to require this court to bargain collectively with court reporters over wages, hours and terms and conditions of employment. See Pub. Act 93 — 89, eff. July 2, 2003; 93d Ill. Gen. Assem., House Bill 5445, 2004 Sess. To the extent this dissent suggests that such legislation raises constitutional questions implicating the separation of powers doctrine (Ill. Const. 1970, art. II, § 1), I am in agreement. But those questions are not now before us and should be left to a time when they are. What I am not in agreement with is Justice Thomas’ assumption that the legislature’s action forced our hand. Quite the contrary is true. In my view, the amendments to the Act were an impediment to voluntary recognition of the IBEW, not a catalyst. Recognition of the IBEW by this court, in the face of such legislative action, could very well have communicated this court’s compliance with the legislative mandate that it “shall” bargain collectively with court reporters in this state, suggesting that the will of the court had been dominated by the legislature. See 705 ILCS 70/8.2 (as amended by Pub. Act 93 — 89, eff. July 2, 2003). However, this court has twice indicated that it would not comply with the terms of the amended Act and would not be compelled to do so. See M.R. 3140 (April 15, 2004) (adopting new Supreme Court Rule 45, providing that “[c]ourt reporting services resources shall be governed by rules and regulations promulgated by the Supreme Court”); No. 97542 (May 13, 2004) (order denying the IBEW’s petition for a writ of mandamus seeking to compel this court to comply with the amended Act). But see M.R. 3140 (April 15, 2004) (Kilbride, J., dissenting from adoption of Supreme Court Rule 45). As these orders affirmatively demonstrate, this court did not “capitulate.” What accounts then for my vote in favor of voluntary recognition of the IBEW if not legislative or political pressure? An honest belief that such recognition is proper and fair. Court reporters in Cook County work side by side in courtrooms with other wage earners who enjoy the benefits of union membership: court clerks, probation officers, deputy sheriffs, police officers, and public defenders. The fact that these groups of workers are provided the opportunity for union membership leads to the inescapable and just conclusion that court reporters, who work alongside them, should have the same opportunity. Court reporters have indicated by their vote of 124 to 3 their desire to unionize.1 Assuming an acceptable agreement can be reached between this court and the IBEW, and the General Assembly is able to make sufficient appropriations to further this action, we should voluntarily recognize the union and let their desire be realized. That the court reporters are employed by this court, rather than the City of Chicago or Cook County, does not alter this conclusion. Although dissenting Justices Freeman and Garman express concern that our action today is inconsistent with this court’s prior decision in Administrative Office of the Illinois Courts v. State & Municipal Teamsters, Chauffeurs & Helpers Union, Local 726, 167 Ill. 2d 180 (1995) (hereinafter, AOIC), I do not share this view. Any agreement with the IBEW must necessarily comply with the Illinois Constitution, this court’s own rules, and this court’s prior decisions — including AOIC. Nothing in today’s order obligates this court to surrender its authority to the state or federal labor relations boards. I am frankly surprised that the dissenting justices would assume that a majority of this court would simply ignore its own jurisprudence and constitutional precepts. Justice Garman also expressed concern that without the enforcement mechanism of the labor board, court reporters, just as they are now, will be subject to the goodwill of this court in matters pertaining to employment. “And for this,” Justice Garman notes, “they will have union dues deducted from their paychecks. I cannot believe that the court reporters will be happy with such a situation.” I am certain Justice Garman is sincere in her belief about what will make the court reporters happy. Such concern, however, is unwarranted. The court reporters themselves may decide, through their collective-bargaining representative, what will make them happy and what is in their best interests. With respect to the issue of funding, the dissenting justices question whether this court should assume a potentially large financial burden during a period of fiscal restraint. I have no doubt that, at the time of negotiations with the IBEW, funding will be an issue. To the extent negotiations result in a tentative agreement which would necessarily increase the court’s budget, funding from the legislature would be a prerequisite to acceptance of the agreement. Today’s order does not obligate this court to make financial commitments it cannot fulfill. Finally, I must respond to the implicit suggestion in Justice Thomas’ dissent that this court cannot, without abandoning principles of judicial independence, consider the views of outside sources in setting its administrative agenda and making its administrative decisions. Importantly, in cases which come before this court, judicial independence is paramount and cannot be compromised. See Ill. Const. 1970, art. II, § 1 (separation of powers clause). Our decisions must be — and are — free of external and extraneous influences, be it from the governor, our General Assembly, or any other public or private entity or person. In administrative matters, however, this court has actively sought out the views of outside sources. We do this routinely in committee and commission appointments, rule changes, and judicial appointments. Whether court reporters should be allowed to bargain collectively is also an administrative matter and, therefore, outside views are both helpful and necessary in making an informed decision. Thus, to the extent members of this court relied on information from outside sources in reaching their decision to vote either for or against recognition of the IBEW it was entirely proper to do so and does not mean that this court has abdicated its duty to maintain its independence as a coequal branch of government. CHIEF JUSTICE McMORROW and JUSTICES KIL-BRIDE and RARICK join in this supporting opinion.  The complete results in the Cook County poll in which 187 surveys were mailed are: 124 in favor of unionization; 3 opposed; 4 additional votes in favor received after the due date; 1 vote in favor received without a signature card; 1 vote in opposition received without a signature card; 54 did not respond.